Matter of David ZZ. v Thomas ZZ. (2017 NY Slip Op 08071)





Matter of David ZZ. v Thomas ZZ.


2017 NY Slip Op 08071


Decided on November 16, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 16, 2017

524477

[*1]In the Matter of DAVID ZZ., Appellant,
vTHOMAS ZZ., Respondent.

Calendar Date: October 16, 2017

Before: Garry, J.P., Egan Jr., Rose, Mulvey and Rumsey, JJ.


Theodore J. Stein, Woodstock, for appellant, and appellant pro se.

Rose, J.

MEMORANDUM AND ORDER
Appeal from an order of the Family Court of Ulster County (Savona, J.), entered January 12, 2017, which dismissed petitioner's application, in a proceeding pursuant to Family Ct Act article 8, for an order of protection.
In December 2016, petitioner commenced this family offense proceeding against respondent, his 29-year-old son, alleging that respondent assaulted him at a funeral in October 2013 [FN1]. Petitioner was directed to personally serve the summons and
supporting papers on respondent, but petitioner indicated that he did not have respondent's mailing address. It appears that these papers were never served. Family Court summarily dismissed the petition and petitioner now appeals.
Appellate counsel seeks to be relieved of his assignment of representing petitioner on the ground that there are no nonfrivolous issues to be raised on appeal (see Anders v California, 386 US 738, 744 [1967]). Based on our review of the record, counsel's brief and petitioner's pro se submission, we agree. Accordingly, the order is affirmed and counsel's application to be relieved of his assignment is granted (see Matter of Pamela N. v Neil N., 100 AD3d 1126 [2012]; Matter of John M. v Brenda M., 286 AD2d 831 [2001]).
Garry, J.P., Egan Jr., Mulvey and Rumsey, JJ., concur.
ORDERED that the order is affirmed, without costs, and application to be relieved of assignment granted.
Footnotes

Footnote 1: The incident giving rise to the petition also provided the basis for another family offense proceeding brought by petitioner against another one of his sons. Family Court's dismissal of the petition in that case was affirmed by this Court on appeal (Matter of David ZZ. v Michael ZZ., 151 AD3d 1339 [2017]).